                Case 4:18-cv-05755-YGR Document 100 Filed 02/18/20 Page 1 of 1

                                  UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
Date: February 18, 2020

JURY TRIAL MINUTES

Case No. 18-cv-5755-YGR

Case Name: Yolanda Banks-Reed v. Joseph Mateu III

Time: 8:20am JURY deliberation began; 11:25am-11:30am recess; 11:30am-1:35pm deliberation.

Counsel: 8:30am-9:09am.

The Honorable Yvonne Gonzalez Rogers

Clerk: Frances Stone                                 Court Reporter: RAYNEE MERCADO

COUNSEL FOR PLTF

John Burris; Benjamin Nisenbaum, Lateef Gray and Alexandra Ramirez

COUNSEL FOR DEFT:

Dale Allen and Patrick Moriarty

Defendant: Joseph Mateu III

Voir Dire Began: 2/10/2020

 Trial Began: 2/11/2020              Further Trial: WEDNESDAY, 2/19/2020 AT 8:15AM/8:30AM for
                                     Further Jury Deliberation. Counsel to be present at 8:30AM.

JURY TRIAL PROCEEDINGS:

Case called. Discussion with counsel re Jury Instructions. Recess for counsel. Jury note 8:52am.

1:35pm Jury leaves for the day; returns 2/19/2020 for further deliberation.

 FURTHER JURY TRIAL: Wednesday 2/19/2020 at 8:30am for Jury Deliberation; Counsel to be
present at 8:30am.
